Citation Nr: 0831591	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-18 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 4, 
2002, for a 100 percent disability rating for post-operative 
residuals of prostate cancer with incontinence. 

2.  Entitlement to an effective date earlier than June 20, 
1996, for service connection for post-operative residuals of 
prostate cancer with incontinence.

3.  Entitlement to an effective date earlier than June 20, 
1996, for service connection for impotence.

4.  Entitlement to an effective date earlier than June 20, 
1996, for the grant of entitlement to special monthly 
compensation (SMC) based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 1955 
and August 1955 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted the 
veteran's claim for an earlier effective date for service 
connection for post-operative residuals of prostate cancer 
with incontinence, impotence, and SMC based on loss of use of 
a creative organ, effective June 20, 1996, the date of the 
claim.

In the original rating decision related to this matter, dated 
in February 1997, the RO granted service connected for post-
operative residuals of prostate cancer and impotence and 
awarded each disability a 0 percent rating, effective 
November 7, 1996, the date upon which prostate cancer was 
added to the list of diseases associated with exposure to 
certain herbicidal agents.  At that time, the RO also granted 
SMC based on loss of use of a creative organ, effective 
November 7, 1996.  

In a September 2002 rating decision, the RO increased the 
disability rating assigned to the veteran's post-operative 
residuals of prostate cancer on the basis of incontinence to 
20 percent, effective June 28, 2002, the date of the 
veteran's claim for an increased rating.  

By an April 2003 rating decision, the RO granted a 100 
disability rating for the veteran's post-operative residuals 
of prostate cancer with incontinence and established basic 
eligibility to Dependents' Educational Assistance, effective 
February 26, 2003, the date upon which the veteran's 
symptomology met the criteria for an increased rating for 
post-operative residuals of prostate cancer with 
incontinence.  At the time of the April 2003 rating decision, 
the RO denied entitlement to SMC based on aid and attendance.

In a May 2004 rating decision, the RO granted the veteran's 
claim for an earlier effective date for post-operative 
residuals of prostate cancer with incontinence and basic 
eligibility to Dependents' Educational Assistance, effective 
to January 4, 2002 due the finding of clear and unmistakable 
error in the previous assignation of an effective date of 
February 26, 2003.

The issue of entitlement to an effective date prior to 
January 4, 2002, for a 100 percent disability rating for 
post-operative residuals of prostate cancer with 
incontinence, to include consideration of basic eligibility 
to Dependents' Educational Assistance, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
prostate cancer was filed at the RO on June 20, 1996.  

2.  By a series of rating decisions, the RO granted service 
connection for post-operative residuals of prostate cancer 
with incontinence, impotence, and SMC based on loss of use of 
a creative organ, effective June 20, 1996, the date of the 
claim.  

3.  There was no informal or formal claim, or written intent 
to file a claim for service connection for prostate cancer 
dated prior to the June 20, 1996 claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 20, 
1996, for a grant of service connection for post-operative 
residuals of prostate cancer with incontinence, have not been 
met.  38 U.S.C.A. §§ 5107(b), 5110(b)(1) (West 2002); 
38 C.F.R.            §§ 3.400(2)(ii), 3.816(c)(2) (2007).

2.  The criteria for an effective date earlier than June 20, 
1996, for a grant of service connection for impotence, have 
not been met.  38 U.S.C.A. §§ 5107(b), 5110(b)(1) (West 
2002); 38 C.F.R. §§ 3.310, 3.400(2)(ii) (2007).

3.  The criteria for an effective date earlier than June 20, 
1996, for the grant of entitlement to SMC based on loss of 
use of a creative organ have not been met.  38 U.S.C.A. 
§§ 1114(k), 5107(b), 5110(b)(1) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.350(a), 3.400(o)(2).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.          38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.           38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with        38 C.F.R. § 3.159(b)(1).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Here, the veteran is challenging the effective dates assigned 
following the grant of benefits for service connection for 
post-operative residuals of prostate cancer with 
incontinence, impotence, and entitlement to SMC based on loss 
of use of a creative organ.  In an April 2006 letter, the RO 
provided the veteran with information concerning the 
assignment of effective dates.  Subsequent adjudication of 
the veteran's claim took place after the issuance of the 
April 2006 letter.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Id. at 490-91.  Thus, because the 
notices that were provided before the benefits were granted 
was legally sufficient, VA's duty to notify in this case has 
been satisfied as to the issues.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.      38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA associated with the claims file 
the veteran's private and VA treatment records.  
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  The Board finds these actions have 
satisfied VA's duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Earlier Effective Date for Service Connection

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(2)(ii) (2007).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007); Norris v. West, 12 Vet. 
App. 413 (1999).

The veteran contends that he is entitled to an earlier 
effective date of service connection for post-operative 
residuals of prostate cancer with incontinence, impotence, 
and SMC based on loss of use of a creative organ.  
Specifically, he asserts that the effective date of each 
award should correlate with his July 1994 diagnosis of 
prostate cancer, after which he underwent a prostatectomy on 
November 3, 1994.  

The veteran further contends that he is entitled to an 
earlier effective date of service connection for post-
operative residuals of prostate cancer with incontinence, 
impotence, and SMC based on loss of use of a creative organ 
on the basis of the holding in the Nehmer I decision.  Nehmer 
v. United States Veterans' Administration, 712 F. Supp. 1404 
(N.D. Cal. 1989) (Nehmer I).

The veteran's claims will be examined in turn.

A.  Post-operative Residuals of Prostate Cancer with 
Incontinence

The veteran filed a claim for service connection for prostate 
cancer on June 20, 1996, more than one year after his 
separation from active service in July 1975.  Where a claim 
has been filed more than one year after the date of 
separation from service, the effective date of service 
connection is the date of the receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(2)(ii) (2007).    

With regard to whether informal or formal claims, or written 
intent to file a claim for service connection for prostate 
cancer was filed prior to June 20, 1996, the Board finds no 
evidence of there being such a claim.  The first evidence of 
an intention to file a specific claim for service connection 
for prostate cancer was received on no earlier than June 20, 
1996.  

Here, the record reflects that the veteran was diagnosed with 
prostate cancer in July 1994 and underwent a prostatectomy on 
November 3, 1994.  Significantly, prostate cancer was not 
recognized by statute as a disease associated with exposure 
to an herbicidal agent until November 7, 1996.  While the 
veteran was diagnosed with prostate cancer in July 1994, and 
filed his claim for service connection for prostate cancer on 
June 20, 1996, his entitlement to service connection did not 
arise until November 7, 1996, when prostate cancer was 
included in the numerated diseases associated with exposure 
to an herbicidal agent.  The effective date of service 
connection is the later of the date of the receipt of the 
claim or the date entitlement arose.  See 38 C.F.R. 
§ 3.400(2)(ii).  Here, the later date is the date the 
veteran's entitlement to service connection for prostate 
cancer arose, November 7, 1996.  Thus, the effective date 
warranted in accordance with 38 C.F.R. § 3.400(2)(ii) is 
November 7, 1996.

The veteran contends that the holding in Nehmer I provides a 
basis for entitlement to an earlier effective date of service 
connection for post-operative residuals of prostate cancer 
with incontinence, impotence, and special monthly 
compensation based on loss of use of a creative organ.  The 
Board notes that effective date rules for awards related to 
claims based on Agent Orange exposure as per Nehmer v. United 
States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 
1989) (Nehmer I) have been promulgated at 38 C.F.R. § 3.816.  
38 C.F.R. § 3.816 (2007).  In certain cases, these provisions 
allow for an earlier effective date than would otherwise be 
granted.  Specifically, if the veteran is a qualifying Nehmer 
I class member, a Vietnam veteran who has a covered herbicide 
disease, an earlier effective date may be granted if:  (1) if 
VA denied compensation for the same disease in a decision 
issued between September 25, 1985 and May 3, 1989; (2) if the 
class member's claim for disability compensation for the 
covered herbicide disease was either pending before VA on May 
3, 1989, or was received by VA between that date and the 
effective date of the statute or regulation establishing a 
presumption of service connection for the covered disease; or 
(3) if the class member's claim was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.  38 C.F.R.                  § 3.816(c)(1-3).

The veteran is a qualifying Nehmer I class member, as records 
indicate that his period of military service included service 
in the Vietnam War, and he has been diagnosed with a covered 
herbicide disease, specifically, prostate cancer.  The 
veteran was not denied compensation for prostate cancer 
between September 25, 1985, and May 3, 1989; nor was the 
veteran's claim for service connection for prostate cancer 
pending before VA on May 3, 1989.  Further, the veteran's 
claim for service connection for prostate cancer was not 
received within one year from the date of his separation from 
service.  

However, the veteran's claim for service connection for 
prostate cancer was received by VA between May 3, 1989 and 
November 7, 1996, the effective date of the statute or 
regulation including prostate cancer to those conditions 
associated with exposure to an herbicidal agent.  Under 
Nehmer I, as promulgated by 38 C.F.R. § 3.816(c)(2), because 
the veteran's claim for service connection for prostate 
cancer was received by VA between May 3, 1989 and November 7, 
1996, the effective date of service connection shall be the 
later of the date such claim was received or the date the 
disability arose.  Here, the veteran's disability arose at 
the time of his July 1994 prostate cancer diagnosis.  The 
Board notes that the date the veteran's disability arose is 
different than the date the veteran's entitlement to service 
connection arose.  As discussed above, even though the 
veteran was diagnosed with prostate cancer in July 1994, he 
was not entitled to the benefit of service connection until 
November 7, 1996, when prostate cancer became a disease 
associated with exposure to herbicidal agents.  The veteran 
filed his claim for service connection for prostate cancer on 
June 20, 1996, a later date than the date upon which the 
disability arose in July 1994.  

Thus, the effective date warranted under Nehmer I, as 
promulgated by 38 C.F.R.     § 3.816(c)(2), is June 20, 1996, 
a date earlier than the effective date determined in 
accordance with 38 C.F.R. § 3.400(2)(ii) and described above.  
There is no legal entitlement to an effective date earlier 
than June 20, 1996 because this is the later of the date the 
disability arose and the date of the claim for service 
connection for prostate cancer.  

As the preponderance of the evidence is against the claim for 
an effective date earlier than June 20, 1996 for service 
connection for post-operative residuals of prostate cancer 
with incontinence, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Impotence

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  A determination of 
secondary service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Watson v. Brown, 309 (1993).  

By the initial rating decision in this matter, dated in 
February 1997, the RO granted service connection for 
impotence as a disability directly due, or secondary to 
service-connected post-operative residuals of prostate 
cancer.  

As determined in the previous discussion, the earliest 
possible effective date for the grant of service connection 
for post-operative residuals of prostate cancer with 
incontinence is June 20, 1996.  Because the RO awarded the 
veteran service connection for impotence as a residual 
disability of prostate cancer, or a disability secondary to 
prostate cancer, the effective date for service connection 
for impotence follows the same logic, as above describe, for 
the effective date assigned to the residuals of prostate 
cancer.  In essence, the effective date for impotence may not 
predate the effective date of service connection for post-
operative residuals of prostate cancer with incontinence.  
Thus, the earliest possible effective date for service 
connection for impotence, directly due, or secondary to post-
operative residuals of prostate cancer with incontinence, is 
June 20, 1996.  See 38 C.F.R. § 3.400(2)(ii).

As the preponderance of the evidence is against the claim for 
an effective date earlier than June 20, 1996 for service 
connection for impotence, the benefit-of-the-doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A.               
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



C.  SMC Based on Loss of Use of a Creative Organ

VA law provides that entitlement to SMC is warranted if a 
veteran, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of one or more 
creative organs.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 
2007);         38 C.F.R. § 3.350(a) (2007).  

A determination of the proper effective date for the grant of 
SMC based on loss of use of a creative organ turns on a 
determination as to when the veteran's claim for SMC based on 
loss of use of a creative organ claim was received, and a 
determination as to when it became factually ascertainable 
that an award for SMC based on loss of use of a creative 
organ was warranted.  The earliest effective date is the date 
as of which it became factually ascertainable that such award 
was warranted, if the claim was received within one year of 
such date, otherwise, the earliest effective date is the date 
of the claim.  38 C.F.R. § 3.400(o)(2) (2007).

In this case, the veteran did not specifically file a claim 
for SMC based on loss of use of a creative organ.  The RO 
inferred a claim for SMC based on loss of use of a creative 
organ at the time of the veteran's June 20, 1996 claim for 
prostate cancer as a residual disability of prostate cancer, 
based on clinical evidence of record demonstrating that the 
vas were divided and ligated and the seminal vesicles were 
dissected at the tip during surgery for prostate cancer on 
November 3, 1994.  

The November 3, 1994 surgical procedure described above gave 
rise to the circumstances for which SMC based on loss of use 
of a creative organ was warranted.  Thus, the date as of 
which it became factually ascertainable that an award of SMC 
based on loss of use of a creative organ was warranted was 
November 3, 1994.  There is no evidence of record that the 
veteran filed a claim for any disability within one year of 
November 1994.  

Because June 20, 1996, the date of the claim, is a later date 
than November 3, 1994, the date as of which it became 
factually ascertainable that an award of SMC based on loss of 
use of a creative organ was warranted, June 20, 1996 is the 
earliest effective date for such award.  

As the preponderance of the evidence is against the claim for 
an effective date earlier than June 20, 1996 for entitlement 
to SMC based on loss of use of a creative organ, the benefit-
of-the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An effective date earlier than June 20, 1996, for service 
connection for post-operative residuals of prostate cancer 
with incontinence, is denied.

An effective date earlier than June 20, 1996, for service 
connection for impotence, is denied.

An effective date earlier than June 20, 1996, for the grant 
of entitlement to SMC based on loss of use of a creative 
organ, is denied.


REMAND

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.400(o)(2) (2007); Harper v. Brown, 10 Vet. App. 125, 126-27 
(1997).

The criteria found in 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim, provided also that the claim is received within 
one year after the increase.  In these cases, the Board must 
determine under the evidence of record the earliest date that 
the increased rating was ascertainable.  Hazan v. Gober, 10 
Vet. App. 511, 521-22 (1997); Harper v. Brown, 10 Vet. App. 
125, 126 (1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56705 (1998).

The veteran raised a claim for service connection for 
prostate cancer on June 20, 1996.  By a number of rating 
actions of the RO, as described in the Introduction section 
of this opinion, service connection was granted for post-
operative residuals of prostate cancer with incontinence, 
impotence, and SMC based upon the loss of use of a creative 
organ, effective June 20, 1996.  A 100 percent disability 
rating was awarded for post-operative residuals of prostate 
cancer with incontinence, effective January 4, 2002, and 
basic eligibility to Dependents' Educational Assistance was 
established, effective January 4, 2002.  

While the RO found that the veteran's post-operative 
residuals of prostate cancer with incontinence increased in 
severity to 100 percent disabling as of January 4, 2002, the 
question before the Board is whether there is an earlier date 
as of which entitlement to an increased rating of 100 percent 
is factually ascertainable.  The evidence for consideration 
in this regard includes treatment records dated from June 20, 
1995, one year prior to the effective date of service 
connection, to January 3, 2002, the day prior to the date on 
which the increased disability rating was awarded.

The veteran's treatment records dated within the relevant 
time period are silent for evidence indicating an increase in 
the severity of the veteran's post-operative residuals of 
prostate cancer with incontinence, specifically, indicia of 
an active malignancy, until January 4, 2002.  At that time, 
the veteran was placed on medication to control the 
recurrence of his prostate cancer.  This prescription of 
medication to control the recurrence of the veteran's 
prostate cancer was the clinical evidence upon which the RO 
relied in awarding the veteran an increased disability rating 
of 100 percent.  

The January 4, 2002 treatment record indicates that the 
veteran's past PSA readings were .8 on September 25, 1998, 
2.31 on May 9, 2000, 6.24 on August 2, 2001, and 4.22 on 
September 6, 2001.  However, the veteran's treatment records 
dated at the time of the PSA readings described above are not 
of record.  Elevated PSA readings could indicate an active 
malignancy as to prostate cancer.  Thus, it is necessary to 
obtain comprehensive treatment records dated within the 
relevant time period to determine if there exists evidence of 
an active malignancy as to the veteran's prostate cancer 
prior to January 4, 2002.  Because these records may include 
evidence pertinent to the veteran's claim, they are relevant 
and should be obtained.         38 C.F.R. § 3.159(c)(2) 
(2007); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file the veteran's comprehensive 
VA treatment records from the Panama 
City, Florida VA Medical Center 
pertaining to treatment of the 
veteran's prostate cancer, specifically 
instances of PSA measurement, dated 
from June 1995 to January 2002.  

2.  After the additional treatment 
records have been associated with the 
veteran's claim file, obtain a VA opinion 
to determine if the veteran's elevated 
PSA readings were symptomology of active 
malignancy.  The claims file should be 
made available for review in conjunction 
with the opinion, and the expert should 
indicate in their report that the claims 
file was reviewed.  A complete rationale 
for any findings and opinions expressed 
should be included in the expert's 
report.

3.  Then, after ensuring any other 
necessary development has been completed, 
the RO/AMC should readjudicate the claim 
for an earlier effective date prior to 
January 4, 2002, for a 100 percent 
disability rating for post-operative 
residuals of prostate cancer with 
incontinence, to include consideration of 
basic eligibility to Dependents' 
Educational Assistance.  If further 
action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
veteran an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for the 
purpose of appellate disposition, if in 
order.  

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


